Name: 2009/64/EC: Commission Decision of 21Ã January 2009 specifying, pursuant to Directive 2006/7/EC of the European Parliament and of the Council, ISO 17994:2004(E) as the standard on the equivalence of microbiological methods (notified under document number C(2009) 119)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  European Union law;  information and information processing;  technology and technical regulations;  natural environment
 Date Published: 2009-01-27

 27.1.2009 EN Official Journal of the European Union L 23/32 COMMISSION DECISION of 21 January 2009 specifying, pursuant to Directive 2006/7/EC of the European Parliament and of the Council, ISO 17994:2004(E) as the standard on the equivalence of microbiological methods (notified under document number C(2009) 119) (2009/64/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2006/7/EC of the European Parliament and of the Council of 15 February 2006 concerning the management of bathing water quality and repealing Directive 76/160/EEC (1), and in particular Article 15(1)(a) thereof, Whereas: (1) International Standard ISO 17994:2004(E) describes the criteria and procedures for assessing the equivalence of microbiological methods. (2) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16(1) of Directive 2006/7/EC, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 3(9) of Directive 2006/7/EC International Standard ISO 17994:2004(E) Water quality  Criteria for establishing equivalence between microbiological methods shall be specified as the standard on the equivalence of microbiological methods. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 January 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 64, 4.3.2006, p. 37.